DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,816,307. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 1 and 3 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,997,751. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 15 and 18 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 17 and 19 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,891. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 16, 17 and 18 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,674. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 17 and 19 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,697,733. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 1, 2 and 3 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,816,306. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See especially claims 1 and 8 of the patent, which together recite the substance of instant claim 1, namely that a point of aim is displayed on a heads-up display worn on the head of a user based on the detected orientation of the rifle, and the targeting system and display are activated when the user aims the rifle away from the ground and deactivated when the user aims the rifle toward the ground. Other claims recite various details around this basic system and are recited in or obvious based on the claims of the patent.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876